tcmemo_1997_454 united_states tax_court john g goettee jr and marian goettee petitioners v commissioner of internal revenue respondent docket no filed date john g goettee jr and marian goettee pro_se pamela s wilson and helen f rogers for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and respondent's motion for partial summary_judgment respondent asserts that the court lacks jurisdiction pursuant to sec_6404 to review respondent's denial of petitioners' requests for abatement of interest in the all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure alternative respondent seeks partial summary_judgment that sec_6404 does not provide authority for respondent to abate interest assessed against petitioners for the taxable_year background on date petitioners filed form sec_843 claim_for_refund and request for abatement requesting that respondent abate interest for the taxable years and on date respondent issued a letter to petitioners proposing to disallow petitioners' requests for abatement of interest petitioners immediately requested further administrative review and the matter was assigned to appeals officer samuel e fish upon review of the matter appeals officer fish advised petitioners that in order to preserve their right for review in the tax_court petitioners should withdraw their original requests for abatement and file new requests after date although petitioners did not formally withdraw their original requests for abatement respondent concedes that petitioners' original requests were never formally disallowed in any event on date petitioners filed a second set of requests for abatement consistent with the advice of appeals officer fish on date respondent issued a notice of disallowance to petitioners stating that petitioners' requests for abatement of interest were only partially allowed insofar as respondent agreed to abate interest accruing during the period date to date--which for the most part coincided with the period that petitioners' requests for abatement were under consideration by respondent on date petitioners filed with the court a petition for review of respondent's denial of their requests for abatement of interest after filing an answer to the petition respondent filed a motion for partial summary_judgment that petitioners' request for abatement respecting the taxable_year was properly denied on the ground that respondent lacks the authority to abate interest for the taxable_year petitioners filed an opposition to respondent's motion for partial summary_judgment this matter was called for hearing at the court's motions session held in washington d c counsel for respondent appeared at the hearing and raised the argument that the court lacks jurisdiction under sec_6404 to consider the petition filed at the time the petition was filed petitioners resided at new windsor maryland at the hearing of this matter counsel for respondent stated that respondent had erred insofar as the date notice of disallowance provides for the abatement of a portion of the interest assessed against petitioners for the taxable_year however counsel for respondent stated that respondent would not attempt to reverse the erroneous abatement herein petitioner john g goettee jr appeared at the hearing and offered argument in opposition to respondent's position following the hearing respondent filed a motion to dismiss for lack of jurisdiction and a memorandum in support of the motion petitioners filed an objection to respondent's motion to dismiss to which respondent filed a reply discussion as a preliminary matter we must decide whether the court has jurisdiction over this matter the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 sec_6404 codified under sec_302 of the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 provides the tax_court with authority to review the commissioner's denial of a taxpayer's request for abatement of interest sec_6404 provides in pertinent part as follows g review of denial of request for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest sec_302 of tbor 110_stat_1458 provides that sec_6404 applies to requests for abatement after the date of the enactment of this act tbor was enacted on date respondent maintains that we lack jurisdiction to review the denial of petitioners' requests for abatement of interest on the ground that petitioners' original requests for abatement of interest were filed prior to date respondent further contends that despite the appeals officer's advice to the contrary petitioners may not refile their requests for abatement after date for the purpose of invoking the court's jurisdiction in 109_tc_92 we considered the question of the court's jurisdiction to review the commissioner's denial of a request for abatement of interest where the request was filed prior to date but denied by the commissioner after date the commissioner took the position that the court lacked jurisdiction to review the denial of the request for abatement in question because the request had been filed prior to date in rejecting the commissioner's position we concluded that sec_302 of tbor which establishes the effective date of sec_6404 allows the court to exercise its jurisdiction with respect to requests for abatement of interest pending on date we concluded that the commissioner's interpretation of the provision was overly restrictive and inconsistent with congress' intent to provide for increased protections of taxpayer rights in complying with the internal_revenue_code and in dealing with the internal_revenue_service irs in its administration of the tax laws h rept pincite banat v commissioner supra pincite but cf 109_tc_96 the court lacks jurisdiction to review a request for abatement of interest that was both filed and denied prior to date consistent with our holding in banat v commissioner supra we reject respondent's contention that we lack jurisdiction to review the denial of petitioners' requests for abatement in particular there is no dispute that petitioners' requests for abatement were pending on date further on date respondent issued a notice of disallowance to petitioners that constitutes a final_determination to partially deny petitioners' requests for abatement pursuant to sec_6404 in light of petitioners' timely petition for review we hold that petitioners properly invoked the court's jurisdiction pursuant to sec_6404 see rule b we now turn to respondent's motion for partial summary_judgment that petitioners are not entitled to abatement of interest for the taxable_year on the ground that respondent lacks authority to abate interest for that year summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 petitioners' requests for abatement of interest are based upon sec_6404 which provides authority for the commissioner to abate the assessment of interest and deficiency attributable to errors and delays by an officer_or_employee of the internal_revenue_service in performing a ministerial_act although not at issue here we observe that sec_6404 and e also provides authority for the commissioner to abate assessments of interest sec_6404 applies where the sec_6404 was enacted under the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and applies to interest accruing with respect to deficiencies or payments for tax years beginning after date see tax_reform_act_of_1986 publaw_99_514 100_stat_2085 petitioners object to respondent's motion for partial summary_judgment on the ground that the assessment for interest for the taxable_year is attributable to the disallowance of net operating losses arising in and that petitioners carried back to the taxable_year based upon our review of sec_6404 we hold that respondent lacks the authority to grant a request for abatement of interest for the taxable_year although the deficiency that respondent assessed against petitioners for the taxable_year is attributable to the disallowance of net operating losses for later years it nevertheless is clear that the interest in question which is computed from the due_date of petitioners' tax_return for is attributable to tax due for the taxable_year see 109_tc_1 fluor assessment is attributable in whole or in part to a mathematical error if the return was prepared by an officer_or_employee of the internal_revenue_service acting in his official capacity to provide assistance to taxpayers in the preparation of income_tax returns and sec_6404 applies with respect to the assessment of interest on an erroneous refund of dollar_figure or less where the taxpayer has not caused the erroneous refund corp v united_states ___ f 3d ___ fed cir and cases discussed therein we are obliged to apply the law as written because sec_6404 does not grant authority to the commissioner to abate interest accruing on deficiencies for tax years beginning before date we decline to graft on to the provision an exception for interest assessed as the result of the disallowance of the carryback of net operating losses to the taxable_year consequently we shall grant respondent's motion for partial summary_judgment to reflect the foregoing an order will be issued denying respondent's motion to dismiss for lack of jurisdiction and granting respondent's motion for partial summary_judgment
